Mr. Chief Justice Shepard
delivered the opinion of the Court:
The demurrer raises several questions, only one of which we find it necessary to consider.
The bill was rightly dismissed if for no other reason than a want of jurisdiction in equity.
The essential foundation of the jurisdiction to entertain a bill for the specific performance of a contract is the inadequacy of the remedy at law for its breach. Ordinarily, where the contract is for the conveyance of land, it is assumed that the remedy at law is inadequate and incomplete. But in this case that inference is negatived by the express allegations of the bill. The complainant alleges that he has entered into a binding contract to convey the property to the United States for the agreed sum of $14,395.50, and seeks a conveyance from the defendant, whose solvency is not even denied, for the sole purpose of performing that contract.
Having no other purpose, and having fixed and rendered certain the damages sustained by the breach of the contract, his *342sole remedy is at law. Further discussion, and the citation of authorities in support of this conclusion, are unnecessary.
The decree must be affirmed, with costs; and it is so ordered.

Affirmed.

An appeal to the Supreme Court of the United States was allowed April 6, 1905.